          Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Mach 1 Global Services Incorporated,           No. CV-20-02018-PHX-JJT
10                    Plaintiff,                        ORDER
11       v.
12       Tramar Global LLC, et al.,
13                    Defendants.
14
15            At issue is Defendant Tramar Global LLC’s Motion to Dismiss for Lack of Personal
16   Jurisdiction and Improper Venue,1 (Doc. 10, Mot.), to which Plaintiff Mach 1 Global
17   Services Incorporated filed a Response, (Doc. 15, Resp.), and Defendant filed a Reply,
18   (Doc. 16, Reply). The Court has reviewed the parties’ briefs and finds these matters
19   appropriate for decision without oral argument. See LRCiv 7.2(f). For the reasons set forth
20   below, the Court grants Defendant’s Motion to Dismiss, denies as moot Defendant’s
21   request for alternative relief, and denies Plaintiff’s request for summary judgment
22   incorporated into its Response.
23   I.       BACKGROUND
24            Plaintiff Mach 1 is an Arizona corporation headquartered in Tempe, Arizona. (Doc.
25   1–3 at 11–17, Complaint at 1.) It is an interstate and international forwarder and carrier of
26   property under C.F.R. § 365.101(a) and is registered with the U.S. Department of
27
     1
      Despite the caption of Defendant’s Motion, Defendant’s brief fails to argue for dismissal
28   based on improper venue. The Court consequently declines to consider propriety of venue
     here.
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 2 of 10



 1   Transportation, Federal Motor Carrier Safety Administration as a motor carrier and freight
 2   forwarder. (Compl. ¶ 2.) Defendant Tramar is a North Carolina Limited Liability Company
 3   that imports bedding and linens that it sells to retail customers around the country who then
 4   resell the products under their own brands. (Compl. ¶ 4.) Tramar sells its products
 5   nationwide, including in Arizona. (Mot. Ex. 1 ¶ 2.) However, it has no offices or employees
 6   located in Arizona and pays no taxes there. (Mot. Ex. 1 ¶ 2.)
 7          On August 7, 2019, Tramar and Mach 1 executed an agreement titled “Invoicing
 8   Profile,” which provided a contact address for Mach 1 in Downey, California. (Compl.
 9   Ex. C at 1–2.) No representative of Tramar traveled to Arizona to conduct any negotiations,
10   and no “real negotiations” preceded the execution of this agreement. (Mot. Ex. 1 ¶¶ 5–6.)
11   Tramar understood that all communications between Mach 1 and Tramar leading up to
12   execution of the agreement were conducted by phone or electronic communication between
13   Tramar in North Carolina and Mach 1’s representative in California, (Mot. Ex. 1 ¶ 7),
14   although Mach 1 asserts that at least some of the “contract negotiations” were conducted
15   with Mach 1 personnel located in Arizona. (Resp. at 6.) On January 7, 2020, Tramar
16   executed a power of attorney authorizing Mach 1 to act on behalf of Tramar in customs
17   procedures. (Compl. Ex. B.)
18          Mach 1 claims to have performed several cargo transports for Tramar in or about
19   2019 and 2020 pursuant to their agreement. (Compl. ¶¶ 1, 6, 12–14; Resp. Ex. 2.) None of
20   these shipments were alleged to have been made from or to Arizona, and none of the
21   provided evidence indicates any Arizona origin or destination. (Mot. Ex. 1 ¶ 9; Compl.
22   Ex. A; Resp. Ex. 2.) Mach 1 sent Tramar invoices for those cargo deliveries, (Compl. ¶ 15),
23   a consolidated invoice dated August 5, 2020, (Compl. ¶ 15; Ex. A at 2), and a statement of
24   account dated September 15, 2020, (Compl. ¶ 15; Ex. A at 1). The consolidated invoice
25   lists a Mach 1 address in Downey, California, (Compl. Ex. A at 2), and the statement of
26   account lists a Mach 1 address in Tempe, Arizona, (Compl. Ex. A at 1). Both documents
27   request that payment be mailed to a Tempe address. (Compl. Ex. A at 1–2.) Over a period
28   of about six months, Tramar sent several payments to that Tempe address. (Resp. Ex. 5.)


                                                 -2-
       Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 3 of 10



 1   Tramar’s alleged failure to pay for all the services listed on these documents forms the
 2   basis of Mach 1’s Complaint. (Compl. ¶ 16.)
 3   II.    LEGAL STANDARD
 4          For a federal court to adjudicate a matter, it must have jurisdiction over the parties.
 5   Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). The party
 6   bringing the action has the burden of establishing that personal jurisdiction exists.
 7   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citing McNutt v.
 8   Gen. Motors Acceptance Corp., 298 U.S. 178, 182–83 (1936)); Data Disc, Inc. v. Sys. Tech.
 9   Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). When a defendant moves, prior to trial,
10   to dismiss a complaint for lack of personal jurisdiction, the plaintiff must “‘come forward
11   with facts, by affidavit or otherwise, supporting personal jurisdiction.’” Scott v. Breeland,
12   792 F.2d 925, 927 (9th Cir. 1986) (quoting Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551
13   F.2d 784, 787 (9th Cir. 1977)).
14          Because there is no statutory method for resolving the question of personal
15   jurisdiction, “the mode of determination is left to the trial court.” Data Disc, 557 F.2d at
16   1285 (citing Gibbs v. Buck, 307 U.S. 66, 71–72 (1939)). Where, as here, a court resolves
17   the question of personal jurisdiction upon motions and supporting documents, the plaintiff
18   “must make only a prima facie showing of jurisdictional facts through the submitted
19   materials in order to avoid a defendant’s motion to dismiss.” Id. In determining whether
20   the plaintiff has met that burden, the “uncontroverted allegations in [the plaintiff’s]
21   complaint must be taken as true, and conflicts between the facts contained in the parties’
22   affidavits must be resolved in [the plaintiff’s] favor.” Rio Props., Inc. v. Rio Int’l Interlink,
23   284 F.3d 1007, 1019 (9th Cir. 2002) (citation omitted).
24          To establish personal jurisdiction over a nonresident defendant, a plaintiff must
25   show that the forum state’s long-arm statute confers jurisdiction over the defendant and
26   that the exercise of jurisdiction comports with constitutional principles of due process. Id.;
27   Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 269 (9th Cir. 1995). Arizona’s
28   long-arm statute allows the exercise of personal jurisdiction to the same extent as the


                                                   -3-
       Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 4 of 10



 1   United States Constitution. See Ariz. R. Civ. Proc. 4.2(a); Cybersell v. Cybersell, 130 F.3d
 2   414, 416 (9th Cir. 1997); A. Uberti & C. v. Leonardo, 892 P.2d 1354, 1358 (Ariz. 1995)
 3   (stating that under Rule 4.2(a), “Arizona will exert personal jurisdiction over a nonresident
 4   litigant to the maximum extent allowed by the federal constitution”). Thus, a court in
 5   Arizona may exercise personal jurisdiction over a nonresident defendant so long as doing
 6   so accords with constitutional principles of due process. Cybersell, 130 F.3d at 416.
 7          Due process requires that a nonresident defendant have sufficient minimum contacts
 8   with the forum state so that “maintenance of the suit does not offend ‘traditional notions of
 9   fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)
10   (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)); see also Data Disc, 557 F.2d at
11   1287. Courts recognize two bases for personal jurisdiction within the confines of due
12   process: “(1) ‘general jurisdiction’ which arises when a defendant’s contacts with the
13   forum state are so pervasive as to justify the exercise of jurisdiction over the defendant in
14   all matters; and (2) ‘specific jurisdiction’ which arises out of the defendant’s contacts with
15   the forum state giving rise to the subject litigation.” Birder v. Jockey’s Guild, Inc., 444 F.
16   Supp. 2d 1005, 1008 (C.D. Cal. 2006).
17   III.   ANALYSIS
18          A.     General Jurisdiction
19          In its Complaint, Mach 1 asserts that an Arizona court has personal jurisdiction over
20   Tramar because Tramar sells and delivers products to customers who operate in Arizona,
21   customers of Tramar resell its products in Arizona, and Mach 1—headquartered in
22   Arizona—arranged deliveries for Tramar. (Compl. ¶¶ 4–7.)
23          Tramar argues that it is not subject to general personal jurisdiction in Arizona. (Mot.
24   at 3–5.) It notes that the Arizona Court of Appeals recently held that Wal-Mart, despite a
25   major physical presence and employment of tens of thousands in Arizona, was not within
26   the general jurisdiction of Arizona courts in Wal-Mart Stores, Inc. v. LeMaire, 395 P.3d
27   1116 (Ariz. Ct. App. 2017), and contends that there is nothing exceptional about its sales
28   operations in Arizona that bring it under Arizona courts’ general jurisdiction. (Mot. at 4-5.)


                                                 -4-
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 5 of 10



 1          In its Response, Mach 1 begins its jurisdictional argument by immediately
 2   addressing specific jurisdiction, (Resp. at 4 (“When a defendant’s activities in the forum
 3   state are not so pervasive as to subject it to general jurisdiction, the court may still find
 4   specific jurisdiction…”)), and fails to respond to Tramar’s argument against the Court’s
 5   general jurisdiction over it. The Court takes from this omission that Mach 1 concedes that
 6   Tramar is not within this Court’s general jurisdiction.
 7          B.     Specific Jurisdiction
 8          Tramar next asserts that it is not subject to specific jurisdiction in Arizona. (Mot. at
 9   6–14.) It argues that its actions meet none of the elements of the standard that determines
10   whether personal jurisdiction arises over it in this case: that 1) its contract with a resident
11   of the forum state alone is not a deliberate availment of the privilege of conducting
12   activities in the forum, 2) Mach 1’s claim does not arise out of or result from Tramar’s
13   forum-related activities, and 3) exercise of jurisdiction here would be unreasonable. (Mot.
14   at 6–14.) In its Response, Mach 1 contends that the Court has specific jurisdiction over
15   Tramar in this case because Tramar “directed” its “business relations” to Arizona-
16   headquartered Mach 1 by electronically communicating with it, directing physical
17   payments to its Arizona address, and discussing and finalizing various business
18   arrangements with Mach 1 personnel located in Arizona. (Resp. at 3–6.) Mach 1 further
19   claims for the first time in its Response that Tramar “acquiesce[d]” to certain “Terms and
20   Conditions” that included a waiver of a personal-jurisdiction defense in any lawsuit
21   brought by Mach 1. (Resp. at 7; see also Ex. 7 at 2 ¶ 13.) Mach 1 further asserts that this
22   Court’s exercise of personal jurisdiction here would be reasonable for the same reasons it
23   gives to argue for personal jurisdiction. (Resp. at 6.)
24          Whether a court may exercise specific jurisdiction in a particular case turns on the
25   extent of the defendant’s contact with the forum and the degree to which the plaintiff’s suit
26   is related to the defendant’s contacts. Yahoo! Inc. v. La Ligue Contre Le Racisme et
27   L’Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006). The Ninth Circuit uses the following
28   approach to determine whether a court may exercise specific jurisdiction over a nonresident


                                                  -5-
         Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 6 of 10



 1   defendant: (1) the nonresident defendant must do some act in or consummate some
 2   transaction with the forum, or perform some act by which it purposefully avails itself of
 3   the privilege of conducting activities in the forum, thereby invoking the benefits and
 4   protections of its laws;2 (2) the claim must be one which arises out of or results from the
 5   defendant’s forum-related activities; and (3) the exercise of jurisdiction must be
 6   reasonable. Data Disc, 557 F.2d at 1287.
 7           The plaintiff bears the burden of establishing the first two requirements of the test.
 8   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). If the
 9   plaintiff establishes the first two requirements, the burden shifts to the defendant to
10   establish that the third requirement is not met. Mavrix Photo, Inc. v. Brand Techs., Inc.,
11   647 F.3d 1218, 1228 (9th Cir. 2011) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462,
12   476–78 (1985)). All three requirements must be met for the exercise of jurisdiction to
13   comport with constitutional principles of due process. Omeluk, 52 F.3d at 270.
14           To meet the first element—that the defendant purposefully directed activities at the
15   forum state—the plaintiff must show the defendant “either (1) ‘purposefully availed’
16   himself of the privilege of conducting activities in the forum, or (2) ‘purposefully directed’
17   his activities towards the forum.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th
18   Cir. 2006) (quoting Schwarzenegger, 374 F.3d at 802). The purposeful availment analysis
19   is generally applied to claims sounding in contract. Global Commodities Trading Group,
20   Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1107 (9th Cir. 2020). Because
21   Mach 1 claims breach of contract and no tortious conduct on the part of Tramar, purposeful
22   availment is the proper analytical framework. Id.
23
24   2
       Mach 1 appears to be confusing the purpose of this element as helping to determine the
     defendant’s contacts with the plaintiff itself rather than the defendant’s contacts with the
25   plaintiff’s chosen forum when it alleges that “Tramar purposefully and freely availed itself
     of the services and privilege of conducting business with Mach 1 in Arizona.” (Resp. at 6.)
26   In fact, the United States Supreme Court has “consistently rejected attempts to satisfy the
     defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between the
27   plaintiff . . . and the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). Mach 1’s
     own contacts with Arizona are not dispositive in determining whether Tramar’s due
28   process rights would be violated by this Court’s exercise of specific jurisdiction over
     Tramar in this case. See id. at 285.

                                                  -6-
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 7 of 10



 1          “Purposeful availment requires that the defendant engage in some form of
 2   affirmative conduct allowing or promoting the transaction of business within the forum
 3   state.” Shute v. Carnival Cruise Lines, 897 F.2d 377, 386 (9th Cir. 1990), rev’d on other
 4   grounds, 499 U.S. 585 (1991). A defendant’s contract with a forum entity cannot alone
 5   automatically establish sufficient contacts to give rise to specific jurisdiction over the
 6   defendant. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985). When determining
 7   whether a contract establishes the contacts necessary for personal jurisdiction, courts must
 8   evaluate negotiations prior to the contract, contemplated future consequences of the
 9   contract, the terms of the contract, and the parties’ actual course of dealing. Gray & Co. v.
10   Firstenberg Machinery Co. Inc., 913 F.2d 758, 760 (9th Cir. 1990) (quoting Burger King,
11   471 U.S. at 479).
12          Tramar’s contacts with Arizona as alleged by Mach 1 are insufficient to establish
13   that Tramar purposefully availed itself of the privilege of conducting activities in Arizona.
14   In the Ninth Circuit, “ordinarily ‘use of the mails, telephone, or other international
15   communications simply do not qualify as purposeful activity invoking the benefits and
16   protection of the [forum] state.’” Peterson v. Kennedy, 771 F.2d 1244, 1262 (9th Cir. 1985)
17   (quoting Thos. P. Gonzalez Corp. v. Consejo Nacional de Produccion de Costa Rica, 614
18   F.2d 1247, 1254 (9th Cir. 1980)). This standard has been applied to email and other forms
19   of electronic communication in the years since Peterson. See, e.g., Mesa Air Group, Inc. v.
20   Aps Capital Corp., No. 2:07-cv-00920-HRH, 2007 WL 9724582, at *4 (D. Ariz. 2007 Sept.
21   18, 2007) (noting that phone calls and emails culminating in a contract for a one-time sale
22   of a bankruptcy claim with no “obvious nexus” to Arizona was too attenuated to establish
23   purposeful availment); TriWest Healthcare Alliance Corp. v. Geneva Woods Pharmacy
24   LLC, No. CV-19-02052-PHX-SMB, 2020 WL 248286, at *5 (D. Ariz. Jan. 16, 2020)
25   (holding that email, phone calls, and letters by the defendant to the plaintiff in Arizona did
26   not qualify as purposeful activity invoking the protection of the state of Arizona). This
27   Court accordingly finds that Tramar’s telephonic, electronic, and written communications
28   to Mach 1 in Arizona are attenuated contacts that do not establish purposeful availment.


                                                 -7-
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 8 of 10



 1   This includes the payments addressed and sent to Mach 1 in Arizona because payment sent
 2   specifically to an Arizona address was a result, unforeseeable to Tramar, of compliance
 3   with the terms of the original contract negotiated between North Carolina and California,
 4   rather than a specific consequence of the contract that Tramar affirmatively sought.
 5          The contract entered into by Mach 1 and Tramar out of which this action arose did
 6   not establish the contacts necessary for an Arizona court to have specific jurisdiction over
 7   Tramar. Both parties agree that all communications leading up to contract execution were
 8   conducted electronically and telephonically and that Tramar did not send any
 9   representative to Arizona to engage in those communications. None of the evidence
10   provided by either party indicates that Tramar contemplated any Arizona-related
11   consequences to the contract. Indeed, leading up to the contract’s execution, Tramar
12   believed it was communicating with Mach 1 in California. The terms of the contract
13   indicate no nexus with Arizona. Finally, the parties’ actual course of dealing involved no
14   deliveries made by Mach 1 for Tramar that either originated or terminated in Arizona.
15   Tramar did make payments to Mach 1 at its Tempe, Arizona, address, but, again, such
16   contact is too attenuated to establish purposeful availment.
17          To the extent Mach 1 argues Tramar has sufficient contacts with Arizona because
18   Mach 1 is located in Arizona and was allegedly injured by Tramar’s alleged breach of
19   contract, that contact is insufficient to confer personal jurisdiction over Defendant. Walden,
20   571 U.S. 277 at 290 (noting that mere injury to a forum-resident plaintiff is not a sufficient
21   connection to establish personal jurisdiction over a non-resident defendant).
22          Because Mach 1 has failed to meet its burden to demonstrate that the Court has
23   personal jurisdiction over Tramar, the Court must dismiss this action. See In re W. States
24   Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 742 (9th Cir. 2013) (“If any of the
25   three requirements is not satisfied, jurisdiction in the forum would deprive the defendant
26   of due process of law”).
27
28


                                                 -8-
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 9 of 10



 1          C.     Waiver of Personal Jurisdiction Defense
 2          Mach 1 claims in its Response that Tramar “acquiesce[d]” to certain “Terms and
 3   Conditions” that included a waiver of a personal-jurisdiction defense in any lawsuit
 4   brought by Mach 1. (Resp. at 7; see also Ex. 7 at 2 ¶ 13.) To the extent Mach 1 attempted
 5   to provide evidence to support this claim, Mach 1 simply attached Exhibit 7 to its Response
 6   without an affidavit, declaration, or any foundation. Nothing on the face of the Exhibit
 7   indicates that Tramar agreed to or even knew of those terms, and Mach 1 provided no
 8   evidence or explanation to show Tramar’s knowledge of or agreement to them.
 9          Mr. Fletcher states in his affidavit that Mr. Crooke “signed, acknowledged and
10   agreed to the Terms and Conditions in the Mach 1 Conditions of Contract” agreeing to
11   jurisdiction in Arizona and waiving the right to raise lack of personal jurisdiction as a
12   defense in any lawsuit commenced by Mach 1. (Resp. Ex. 8 at 3.) Neither his affidavit nor
13   any other submission from Mach 1 links the terms on Exhibit 7 to the terms that
14   Mr. Fletcher asserts that Mr. Crooke of Tramar “signed, acknowledged and agreed to.”
15   Indeed, Tramar denies knowledge of the existence of any such “signed, acknowledged and
16   agreed to” terms. (Reply at 6.)
17          Given the lack of foundation for Mach 1’s Exhibit 7 to its Response, the limits of
18   what the Exhibit directly shows, and Tramar’s denial of knowledge that it had “signed,
19   acknowledged and agreed to” such terms, the Court does not find the Exhibit to be reliable
20   evidence of Mach 1’s claim that Tramar waived its right to a jurisdictional defense against
21   Mach 1’s Complaint.
22          D.     Mach 1’s Request for Summary Judgment
23          In its Response, Mach 1 also requests that the Court “deny the Motion [to Dismiss]
24   and treat the matter as one subject to summary judgment based on the submissions of
25   Mach 1 in unequivocal contradiction to the position and purported evidence of Defendant
26   Tramar Global….” (Resp. at 1.) Mach 1 claims that the Exhibits it attached to its Response
27   “clearly show that there is no genuine issue as to any material question of fact to be
28   scrutinized in discovery and trial” and that with them “Mach 1 shows it is entitled to


                                                -9-
      Case 2:20-cv-02018-JJT Document 17 Filed 05/19/21 Page 10 of 10



 1   judgment as a matter of law.” (Resp. at 8.) Mach 1 supports this request by citing two
 2   WWII-era cases from outside the Ninth Circuit. (Resp. at 8.) The Court denies this
 3   inappropriate and unsupported request.
 4          First, Mach 1 has not met its burden to show that the Court has personal jurisdiction
 5   over Tramar, and the Court will dismiss this action accordingly. Second, Federal Rule of
 6   Civil Procedure 12(d) allows the Court to convert a motion to dismiss under Rule 12(b)(6)
 7   or 12(c) into one for summary judgment when considering matters outside the pleadings.
 8   However, the Motion to Dismiss before the Court is made pursuant to Rule 12(b)(2) and
 9   so is not affected by Rule 12(d). In short, Mach 1’s request lacks any merit, and the cases
10   it cites are inapposite. The Court thus denies Mach 1’s unsupported request for summary
11   judgment.
12          E.     Transfer as Alternative Relief
13          Since the Court grants Tramar’s Motion to Dismiss, it denies as moot Tramar’s
14   request for transfer of venue as alternative relief.
15   IV.    CONCLUSION
16          Plaintiff Mach 1 Global Services Incorporated has not met its burden to show that
17   Defendant Tramar Global LLC either has substantial, continuous, systematic activities in
18   Arizona or that it purposefully availed itself of the privilege of conducting activities in
19   Arizona, and the Court must therefore dismiss this action for lack of personal jurisdiction.
20          IT IS THEREFORE ORDERED granting Defendant’s Motion to Dismiss for
21   Lack of Personal Jurisdiction and Improper Venue (Doc. 10).
22          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
23   accordingly and close this case.
24          Dated this 19th day of May, 2021.
25
26                                           Honorable John J. Tuchi
                                             United States District Judge
27
28


                                                  - 10 -
